Case 4:18-cv-00341-ALM-CMC Document 30 Filed 10/04/19 Page 1 of 5 PageID #: 250



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  RYAN KAISER, on behalf of himself and              §
  others similarly-situated,                         §
                                                     §
                    Plaintiff,                       §
                                                     §    CIVIL ACTION NO. 4:18-cv-00341-ALM
  v.                                                 §
                                                     §
  REVIVAL    HOME     HEALTHCARE                     §
  SERVICES, INC. and SYLVESTER C.                    §
  UDEZE,                                             §
                                                     §
                   Defendants.                       §


       PLAINTIFFS’ SECOND MOTION TO COMPEL DOCUMENT PRODUCTION
                  FROM DEFENDANTS AND BRIEF IN SUPPORT

         Plaintiffs file this Second Motion to Compel Document Production from Defendants and

 respectfully show the Court as follows:

                       I.        OVERVIEW & FACTUAL BACKGROUND

         On May 10, 2018, Plaintiff, Ryan Kaiser, filed his Original Complaint (Doc. 1). Defendants

 filed their Original Answer on June 5, 2018 (Doc. 4). The Court entered its Order Governing

 Proceedings on July 24, 2018, setting an August 24, 2018, deadline for the exchange of initial

 disclosures (Doc. 5). Defendants served their initial disclosures on Plaintiffs’ counsel on August

 28, 2018, and noted that “[a]ll relevant payroll information in Defendants’ possession, custody, or

 control will be provided to Plaintiff’s counsel post haste.” But no such documents were produced

 until after Plaintiff filed his first Motion to Compel (Doc. 19). At that time, the Court denied

 Plaintiff’s motion to compel based on Defendants’ representation that they had “provided Plaintiff

 will [sic] all responsive documents they have located” and had “turned over all documents in their




 Motion to Compel Production                                                                  Page 1
Case 4:18-cv-00341-ALM-CMC Document 30 Filed 10/04/19 Page 2 of 5 PageID #: 251



 possession, custody or control.” See Defendants’ Response to Plaintiff’s Motion to Compel

 Document Production (Doc. 24) & Order (Doc. 27).

         On July 22, 2019, Plaintiff filed a Notice of Consent to Become Party Plaintiff on behalf

 of eleven opt-in plaintiffs. This filing should have prompted Defendants to produce relevant

 documents concerning the hours worked by and compensation paid to those opt-in plaintiffs, along

 with other relevant documents. Additionally, in light of Defendants’ repeated and pervasive failure

 to comply with their discovery obligations in this case, Plaintiffs served a Second Request for

 Production on Defendants on August 1, 2019, requesting many of the same documents previously

 requested and clarifying that Plaintiffs’ requests seek time and pay records for all opt-in plaintiffs.

 See Exhibit A, Defendants’ Response to Second Request for Production.

         On August 28, 2019, Defendants sought an extension of Defendants’ deadline to respond

 to Plaintiffs’ Second Request for Production and Plaintiffs agreed to extend the deadline to

 September 9, 2019. See Exhibit B, Email re Rule 11 Agreement. On September 2, 2019, Defendant

 Sylvester Udeze, along with two other individuals, appeared at Ryan Kaiser’s home in an apparent

 attempt to engage in settlement discussions directly with the named plaintiff. See Exhibit C, Udeze

 Email. Plaintiffs’ counsel promptly brought this issue to the attention of Defendants’ counsel and

 advised that Plaintiffs cannot calculate their damages owed until they receive the documents

 responsive to their Second Request for Production. See Exhibit D, 9/2/19 Email.

         Plaintiffs received Defendants’ Response to Plaintiffs’ Second Request for Production on

 September 9, 2019. With this response, however, Defendants only produced some documents

 generally applicable to their home health aides and some additional time and payroll records




 Plaintiffs’ Second Motion to Compel Production                                                   Page 2
Case 4:18-cv-00341-ALM-CMC Document 30 Filed 10/04/19 Page 3 of 5 PageID #: 252



 pertaining to the named plaintiff.1 Defendants’ responses to Request Nos. 1 and 2 indicate that

 they were still “gathering documents for the other Plaintiffs and will supplement this response

 upon completion.” See Exhibit A. Based on these representations and the fact that Defendants’

 production responsive to Request No. 16 includes billing records for only one patient and no actual

 billing statements, Defendants have also failed to produce documents demonstrating the hours

 each plaintiff worked as reflected in the billing records Defendants submitted to Medicare. See id.

 Defendants additionally indicated that they would supplement their production responsive to

 Request Nos. 10, 14, and 15 “if responsive documents are located.” See id.

         After waiting two weeks for Defendants to supplement their production, Plaintiffs’ counsel

 inquired about the status of their supplementation, particularly regarding the time and pay records

 for the opt-in plaintiffs. See Exhibit E, Email re Lack of Supplementation. Plaintiffs’ counsel

 received no response to this inquiry and again inquired about the promised supplemental

 production on September 28, 2019, explaining that Plaintiffs would be forced to file a motion to

 compel if those documents were not produced by October 1, 2019. In response, on September 30,

 2019, Defendants’ counsel notified Plaintiffs that the Defendants’ “employee that can pull the

 records you need is out of the country on vacation and will not return until late October 2019” and

 offered to produce the documents by November 15, 2019. See id.

         Per the Court’s Scheduling Order (Doc. 26), discovery is to be completed by October 15,

 2019, and dispositive motions must be filed by October 22, 2019. Additionally, a mediator must

 be selected by October 31, 2019, mediation must occur by December 7, 2019, and pretrial materials

 are due in January and February.


 1
   Although Plaintiffs appreciate that Defendants have finally supplemented their original
 production, this demonstrates the falsity of Defendants’ prior representation that they had already
 produced all documents in their possession, custody, or control.


 Plaintiffs’ Second Motion to Compel Production                                               Page 3
Case 4:18-cv-00341-ALM-CMC Document 30 Filed 10/04/19 Page 4 of 5 PageID #: 253



                             II.      ARGUMENT AND AUTHORITIES

         The Court’s Order Governing Proceedings (Doc. 5) clearly states that the parties must

 produce, as part of the initial mandatory disclosure, “[a] copy of all documents . . . in the

 possession, custody, or control of the disclosing party that are relevant to the claim or defense of

 any party.” Local Rule CV-26(d) further defines what is “relevant to the claim or defense of any

 party.” The documents sought by Plaintiffs are well within that definition. The Amended

 Scheduling Order (Doc. 26) also reminds the parties of the requirement to produce “documents

 containing[ ] information ‘relevant to the claim or defense of any party.’” Thus, Defendants’

 obligation to produce the time and pay records relevant to each opt-in plaintiff and the other

 documents requested in Plaintiffs’ Second Request for Production arose no later than July 22,

 2019. And Defendants were certainly aware of their obligation to produce those documents when

 they received Plaintiff’s Second Request for Production on August 1, 2019.

         Defendants’ failure and refusal to produce relevant and responsive documents is a clear

 violation of the Federal Rules of Civil Procedure, the Local Rules, and the Orders of this Court.

 And Defendants’ actions have prejudiced and continue to prejudice the Plaintiffs because these

 documents are necessary to calculate Plaintiffs’ damages, support Plaintiffs’ motion for summary

 judgment, and prepare this case for trial. Therefore, Plaintiffs ask this Court to compel Defendants

 to immediately produce all responsive documents.


                                          III.    CONCLUSION

         Because Defendants have repeatedly ignored their discovery obligations, Plaintiffs

 respectfully ask this Court to order Defendants to produce all documents responsive to Plaintiffs’

 Second Request for Production and any other documents “relevant to the claim or defense of any

 party.” Additionally, in light of Defendants’ repeated violations and the harm caused to Plaintiffs,


 Plaintiffs’ Second Motion to Compel Production                                                Page 4
Case 4:18-cv-00341-ALM-CMC Document 30 Filed 10/04/19 Page 5 of 5 PageID #: 254



 Plaintiffs ask the Court to impose appropriate sanctions, including, but not limited to, the award

 of attorneys’ fees for all time Plaintiffs’ counsel has dedicated to obtaining these documents from

 Defendants.


                                                  Respectfully Submitted:

                                                  By: /s/ Corinna Chandler
                                                           Corinna Chandler
                                                           Texas Bar No. 24061272
                                                           Chandler Law, P.C.
                                                           3419 Westminster #343G
                                                           Dallas, Texas 75205
                                                           972-342-8793
                                                           972-692-5220 (fax)
                                                           chandler@chandlerlawpc.com

                                                         ATTORNEY FOR PLAINTIFFS




                                 CERTIFICATE OF CONFERENCE

        I hereby certify that movant’s counsel has complied with the meet and confer requirement
 in LOCAL RULE CV-7(h) and this motion is opposed. Plaintiff’s counsel (Corinna Chandler) and
 Defendants’ counsel (Michael Cramer) conferred by email on numerous occasions, as described
 more fully above, and by phone on October 4, 2019, regarding the relief sought herein and have
 been unable to resolve this dispute. Discussions have conclusively ended in an impasse, leaving
 an open issue for the Court to resolve.

                                                                 /s/ Corinna Chandler
                                                                 Corinna Chandler



                                     CERTIFICATE OF SERVICE

        I hereby certify that I have served or caused the foregoing to be served on all counsel of
 record via the Court’s CM/ECF system on this 4th day of October 2019.

                                                                 /s/ Corinna Chandler
                                                                 Corinna Chandler


 Plaintiffs’ Second Motion to Compel Production                                               Page 5
